 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID ANDREWS,                                   Case No. 1:21-cv-00168-DAD-EPG-HC
12                  Petitioner,                       ORDER GRANTING PETITIONER’S
                                                      MOTION TO FILE SUPPLEMENTAL
13          v.                                        PLEADING
14   C. KOENIG,                                       (ECF No. 13)
15                  Respondent.
16

17         Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28
18 U.S.C. § 2254. On April 7, 2021, Petitioner moved to file a supplemental pleading. (ECF No.
19 13). Respondent has not filed an opposition to the motion, and the time for doing so has passed.

20         Accordingly, the COURT HEREBY ORDERS that Petitioner’s motion to file a
21 supplemental pleading is GRANTED.

22
     IT IS SO ORDERED.
23

24      Dated:    May 3, 2021                                /s/
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28
